297 F.2d 248
ALLIGATOR COMPANY, Appellant,v.B. W. HARRIS MANUFACTURING COMPANY, Appellee.
No. 16868.
United States Court of Appeals Eighth Circuit.
December 27, 1961.

W. Brown Morton, Jr., Washington, D. C., for appellant, and William C. Canby, Jr., St. Paul, Minn., and Wilbur B. Jones, St. Louis, Mo., with him on the brief.
R. J. Leonard, St. Paul, Minn., for appellee, Edgar G. Vaughan, Wm. Wood Nelson and Doherty, Rumble & Butler, St. Paul, Minn., with him on the brief.
Before VOGEL and RIDGE, Circuit Judges, and GRAVEN, Senior District Judge.
PER CURIAM.


1
The appellant is owner of the trademark "Galecoat" which has been and is being used by it on raincoats and topcoats made and sold by it. On April 10, 1961, it instituted an action against the appellee in the United States District Court for the District of Minnesota. In its complaint it alleged that the appellee was advertising and selling coats under the tradename "Goal Coat" and that such use constituted an infringement of the trademark "Galecoat." It asked that the appellee be enjoined from using the trademark "Goal Coat." It also asked for an accounting for all profits realized by the appellee by the alleged infringement. On June 5, 1961, the appellant filed a motion for a preliminary injunction. That motion was heard by the District Court on July 24, 1961. The motion was denied. This appeal is from that denial. In the order denying the motion, the District Court, after stating that the file contents and affidavits on file had afforded the Court with factual information, stated: "Preliminary injunctive relief is not warranted at this stage of the proceeding. The facts developed at trial on the merits during a general term of Court may furnish a basis for the relief plaintiff seeks. For the present, however, the motion for a preliminary injunction is denied."


2
It is well settled that the award of a preliminary injunction is a matter within the sound discretion of the Court. The present record in this case is not such that it can be said that the District Court abused its discretion in denying the motion of the appellant for a preliminary injunction. The order of the District Court denying the motion of appellant for a preliminary injunction is affirmed.